     Case 1:13-cr-00146-AWI-BAM Document 42 Filed 10/06/20 Page 1 of 2

 1    Barbara Hope O’Neill #102968
      Attorney at Law
 2    Post Office Box 11825
      Fresno, California 93775
 3    Telephone: (559) 459-0655
      Fax: (559) 459-0656
 4
      Attorney for Robert Aron Sprenkle
 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    UNITED STATES OF AMERICA,                        CASE No: 1:13-CR-00146-1 - AWI

12                       Plaintiff,                    STIPULATION REGARDING
                                                       BRIEFING SCHEDULE FOR
13                                                     COMPASSIONATE RELEASE
      ROBERT ARON SPRENKLE,                            MOTION
14

15                       Defendant.                    Hon. Anthony W. Ishii

16

17
        Counsel for Robert Aron Sprenkle and Assistant United States Attorney David Gappa jointly
18
     stipulate as following regarding the briefing on the motion for compassionate release.
19         1.   Counsel for Mr. Sprenkle shall file any motion for compassionate release on or before
20              October 21, 2020.
21         2. The United States shall file any opposition to Mr. Sprenkle’s motion on or before

22              November 17, 2020.
           3. Counsel for Mr. Sprenkle shall file any reply to the United States’ opposition on or
23
                before November 24, 2020.
24

25

26
27

28
                                                      1
     Case 1:13-cr-00146-AWI-BAM Document 42 Filed 10/06/20 Page 2 of 2

 1

 2        IT IS SO STIPULATED.

 3   October 6, 2020                                  Respectfully submitted
 4

 5                                                  /s/Barbara Hope O’Neill
                                                    Barbara Hope O’Neill
 6                                                Attorney for Robert Aron Sprenkle
 7

 8
                                                   s/s David Gappa____________
 9                                                      David Gappa
                                                   Assistant United States Attorney
10

11

12                                            ORDER

13
           Good cause appearing, the stipulation is ADOPTED.
14

15
     IT IS SO ORDERED.
16
     Dated: October 6, 2020
17                                           SENIOR DISTRICT JUDGE
18

19

20
21

22

23

24

25

26
27

28
                                                  2
